Citation Nr: 0724715	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  03-29 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and L.W.S.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from April 1948 to April 1952 and from October 1954 to 
October 1957.  Participation in the Wonsan-Hungnam-Chosin 
Campaign in North Korea, along with receipt of the Combat 
Action Ribbon, is evidenced in the record.

Procedural history

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim of entitlement to TDIU.  

A statement of the case with regards to the TDIU claim was 
issued in October 2003, and the veteran perfected his appeal 
of this issue with the timely submission of his substantive 
appeal (VA Form 9) that same month.  

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing which was conducted in Washington 
D.C. in July 2006.  The transcript of the hearing is 
associated with the veteran's VA claims folder.  During this 
hearing, the undersigned Veterans Law Judge granted the 
veteran's motion to advance his case on the Board's docket, 
and written documentation confirming such is located in the 
claims folder.  See the July 2006 hearing transcript, page 3; 
see also 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2006).

This claim was remanded by the Board in February 2005 and 
August 2006 for further evidentiary and procedural 
development.  In April 2007, the VA Appeals Management Center 
(AMC) issued a supplemental statement of the case (SSOC) 
which continued to deny the TDIU claim.  The veteran's claims 
folder has been returned to the Board for further appellate 
proceedings.  




Issues not on appeal

In August 2006, the Board remanded the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) so that a statement of the case (SOC) could 
be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
This was done in April 2007.  The veteran failed to perfect 
the appeal as to the PTSD issue by filing a substantive 
appeal within sixty days, i.e., by July 6, 2007.  See 
38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 20.302 (2006); 
see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

In January 2004, the RO denied the veteran's claim of 
entitlement to service connection for cold weather injury of 
the hands.  To the Board's knowledge, the veteran has not 
disagreed with that decision, and that issue therefore not in 
appellate status.  See Archbold, supra.  Indeed, in a 
February 2004 statement, the veteran himself acknowledged 
that he "does not have sufficient evidence to support his 
claim for service connection for frost bite injuries to the 
hands."  

In February 2005, the Board denied the veteran's claims for 
entitlement to increased disability ratings for service-
connected residuals of frostbite of the right and left foot, 
each evaluated as 30 percent disabling.  The Board's decision 
is final.  See 38 C.F.R. § 20.1100 (2006).  

Thus, the only issue which is currently on appeal is the 
claim for TDIU.

Representation

The Board notes that the veteran was previously represented 
by the Military Order of the Purple Heart (MOPH).  The 
veteran revoked MOPH as his power of attorney and has 
appointed Disabled American Veterans (DAV) as his 
representative in April 2006.  A representative from DAV was 
present with the veteran during his July 2006 hearing, and 
DAV submitted an Appellant's Brief to the Board in July 2007.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
residuals of frostbite of both feet, separately rated 30 
percent disabling; and malaria residuals, rated 
noncompensably disabling.  A combined 60 percent disability 
rating is in effect.

2.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary. The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.

The Board remanded this case in August 2006 so that a SOC 
could be issued as to the PTSD issue.  This was accomplished, 
as has been discussed in the Introduction above.  

With respect to the TDIU claim,  the Board instructed the 
agency of original jurisdiction (AOJ) to contact the veteran 
in order to ascertain whether here was any recent medical 
evidence pertinent to the claim.  This was done via a letter 
dated August 30, 2006.  Recent medical evidence, to include 
outpatient treatment records from the VA Medical Center in 
Salem, Virginia, were obtained and associated with the 
veteran's claims folder.   The Board asked that the medical 
records be reviewed
By a physician for the purpose of attempting to distinguish 
between service-connected and non service-connected pathology 
of the veteran's lower extremities.  This was done in March 
2007.  Finally, the AOJ was to readjudicate the TDIU claim, 
which was done via a SSOC in may 2007.

Accordingly, all of the Board's remand instructions have been 
complied with.  
This was acknowledged by the veteran's representative in the 
July 2007 Appellant's Brief, page 2.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.


Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
relevant law and regulations pertaining to his TDIU claim in 
a letter from the AMC [issued pursuant to the Board's 
February 2005 remand] dated March 3, 2005, which informed the 
veteran "you may be entitled to compensation at the 100 
percent rate if you are unable to secure and follow a 
substantially gainful occupation because of your service-
connected disabilities."  Crucially, the veteran was 
informed of VA's duty to assist him in the development of him 
claim and advised of the provisions relating to the VCAA in 
the above-referenced March 2005 letter from the AMC, along 
with an additional letter from the AMC [issued subsequent to 
the August 2006 remand] dated August 30, 2006.

Specifically, the veteran was advised in the March 2005 and 
August 2006 letters that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
kept by VA treatment centers and the SSA.  With respect to 
private treatment records, the letters informed the veteran 
that VA would make reasonable efforts to obtain relevant 
records not held by any Federal agency.  Included with the 
letters were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the letters asked that 
the veteran complete this release so that VA could obtain 
these records on his behalf.  

The March 2005 and August 2006 VCAA letters further 
emphasized: "If the evidence is not in your possession, you 
must give us enough information about the evidence so that we 
can request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency" [Emphasis as 
in originals].  The veteran was also advised in the letters 
that a VA medical examination would be scheduled if necessary 
to make a decision on his claim. 

The March 2005 and August 2006 VCAA letters specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.   

Finally, there is a significant Court decision concerning the 
VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced August 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the August 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision in April 2003.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  

Crucially, the veteran was provided with VCAA notice through 
the March 2005 and August 2006 VCAA letters and his claim was 
readjudicated in the April 2007 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  The veteran was also afforded VA 
examinations in November 2003 and March 2007, which will be 
discussed below.  The reports of these examinations reflect 
that the examiner reviewed the veteran's past medical 
history, recorded his current complaints, conducted 
appropriate physical examinations and rendered appropriate 
diagnoses and opinions.  

The Board finds that under the circumstances of this case, VA 
has satisfied the duty to assist provisions of the VCAA and 
that no further actions need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, he testified before the 
undersigned in July 2006.  

Accordingly, the Board will proceed to a decision. 

Pertinent law and regulations

TDIU - in general

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2006).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2006).
The Court noted the following standard announced by the 
Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975):
        
        
        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006).



Schedular basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2006).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained below, in this case only 
the schedular basis need be considered.


Schedular basis

The veteran is service-connected for residuals of frostbite 
of the left foot, rated 30 percent disabling; and residuals 
of frostbite of the right foot, similarly rated 30 percent 
disabling.  [The veteran is also service connected for 
malaria residuals, rated noncompensably (zero percent) 
disabling.  The medical records do not show, and the veteran 
himself does not contend, that such residuals are now present 
or that malaria has any impact on his disability picture.  
See the July 2006 hearing transcript, page 6.  The veteran's 
contention is that the service-connected frostbite residuals 
of the feet cause him to be unemployable.]

The veteran's service-connected disabilities meet the 
schedular criteria for consideration of TDIU under exception 
(1), discussed above [disabilities of paired extremities will 
be considered to be one disability for TDIU purposes], and 
therefore they will be considered to be one 60 percent 
disability for such purposes.  See 38 C.F.R. § 4.16(a)(2) 
(2006).  The veteran thus meets the criteria for schedular 
consideration of TDIU, with one service-connected disability 
ratable at 60 percent or more [the bilateral foot 
disability].    
 
As for the service-connected bilateral foot disability's 
effect on the veteran's employability, for reasons stated 
immediately below, the Board finds that the evidence of 
record demonstrates that such does not impede his ability to 
follow a substantially gainful occupation.  

The November 2003 VA examiner noted that the veteran was 
previously a truck driver and stopped working at the age of 
62, but rendered no opinion as to whether the service-
connected bilateral foot symptomatology would prevent the 
veteran from working. 

When the same VA examiner evaluated the veteran in March 
2007, he found (in response to an inquiry from the Board 
contained in its August 2006 remand) that there was no way to 
distinguish between the veteran's service-connected bilateral 
foot disability and peripheral neuropathy associated with the 
veteran's non service-connected diabetes mellitus.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The examiner emphasized, however, that that a majority of the 
veteran's left leg paralysis is the result of his non 
service-connected stroke.  Moreover, as with the November 
2003 examination report, there is no indication from this 
opinion that the veteran is unemployable solely due to his 
service-connected foot problems. 

The competent medical evidence which discusses the veteran's 
unemployability ascribes it chiefly to non service-connected 
causes.  Specifically, a statement from P.W.D., M.D., dated 
in January 1997 indicates that the veteran is unemployable as 
a result of non service-connected cerebrovascular accident 
with left hemiparesis, diabetes mellitus with retinopathy, 
hypertension and osteoarthritis.  Dr. P.W.D. made similar 
statements in November 2002, July 2003 and September 2006, 
indicating that the veteran's non service-connected 
cerebrovascular disease, neuropathy and blindness have 
rendered him completely "disabled."  

Also playing a significant role in the veteran's 
unemployability, according to the medical records, are his 
non service-connected psychiatric problems.  A private 
psychiatric consult dated in March 2004 noted the veteran's 
Global Assessment of Functioning score to be between 45 and 
50, which reflects serious symptoms or any serious impairment 
in social or occupational functioning.  See generally 38 
C.F.R. 
§ 4.130 (2006) [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Indeed, the veteran himself has admitted in a number of 
statements that non service-connected problems interfere with 
his employability.  He stated in September 2002 that "I 
can't hold a job or operate a motor vehicle due to my 
blindness."  During a March 2003 VA examination, the veteran 
indicated he was "most upset by his lack of ability to 
drive, due to loss of vision."  In a March 2005 statement, 
the veteran indicated that he had to stop driving a truck due 
to loss of vision, but he had to quit his subsequent job at a 
trash site due to his service-connected bilateral foot 
disability.  

The veteran submitted a statement from his former employer 
dated in April 2006, which indicated that the veteran retired 
"due to his medical problems concerning his inability to 
walk or stand for a long time."  This statement did not 
specifically indicate that the veteran's service-connected 
bilateral foot disability was the sole cause of his 
unemployability, but instead vaguely referred to "medical 
problems," [which could conceivably encompass the veteran's 
non service-connected stroke and diabetes].  In any event, 
the affect of the veteran's service-connected disabilities on 
his employability is a question to be answered by a medical 
professional, and there is no indication that the human 
resources coordinator who authored the April 2006 letter is 
competent to render an opinion on this matter.  See Espiritu 
v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the medical and other evidence of record indicates 
that the veteran's service-connected disabilities are 
productive of diminished sensation in the lower extremities 
which can be said to interfere with his employability, 
particularly when walking.  The evidence does not, however, 
demonstrate that the service-connected bilateral lower 
extremity disability, alone, renders him unable to secure or 
follow a substantially gainful occupation.  The record shows 
that the reason for his unemployability is due to non 
service-connected stroke residuals, diabetes and associated 
blindness.  

The veteran's very able representative has emphasized that 
the veteran was unable to keep his most recent job at a 
landfill as a result of his service-connected foot problems.  
See the July 2006 hearing transcript, page 5.  The Board has 
considered the veterans' employment history in adjudicating 
the veteran's TDIU claim.  However, the medical evidence of 
record shows that despite the veteran's service-connected 
bilateral foot problems, it is his other, non service-
connected disabilities prevent him from employment.  

The Board does not in any way disagree that the veteran's 
service-connected lower extremity disability significantly 
limits his employability, in particular with respect to jobs 
involving being on his feet, such as the job at the landfill.  
The Board believes, however, that the  symptomatology 
associated with the service-connected bilateral foot 
disabilities is appropriately compensated via the combined 60 
percent rating which is currently assigned.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, as noted with the extraschedular rating 
discussion above, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The question to be answered in this case is not whether the 
veteran is incapable of doing an outdoor job requiring 
walking because of his service-connected foot disabilities; 
arguably, he cannot do such a job.  Rather, the question is 
whether he is precluded from all substantially gainful 
employment due to such disability.  
As discussed above, the answer is in the negative.  As the 
several medical opinions referred to above make clear, the 
chief reason why the veteran cannot be substantially 
gainfully employed is his blindness and stroke residuals, 
neither of which is service connected. 

Therefore, based on the above analysis, the Board concludes 
that the veteran's claim for TDIU must be denied on a 
schedular basis.

Extraschedular basis

Referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006) in TDIU claims only applies to those TDIU 
claims that do not meet the percentage standard set forth in 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

38 C.F.R. § 4.16 (b) does not have to be addressed by the 
Board in the instant case.  This is because 38 C.F.R. § 4.16 
(a) is applicable to the veteran's service-connected 
disabilities for consideration of TDIU.  See Stevenson v. 
West, 17 Vet. App. 91 (1999); Beaty v. Brown, 6 Vet. App. 532 
(1994) citing McNamara v. Brown, 
14 Vet. App. 317 (1994) ["section 4.16(b) of title 38, Code 
of Federal Regulations, provides a discretionary authority 
for a TDIU rating in cases where § 4.16(a) does not apply." 
(Emphasis added)].  Therefore, the matter of the veteran's 
entitlement to TDIU does not warrant referral to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 4.16(b).

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for TDIU on both a schedular and 
extraschedular basis.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


